Citation Nr: 0931552	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in September 2004 at the Jackson RO.  The 
appellant testified at that time and the hearing transcript 
is of record.

This case was previously before the Board in August 2006 and 
October 2007 when it was remanded for further development.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for a low back disorder in October 2002.  
The Veteran did not file an appeal.

2.  The evidence received since the final October 2002 RO 
denial raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a low back 
disorder.


CONCLUSIONS OF LAW

1.  The October 2002 RO decision that denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a low back disorder is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2008).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2002 RO decision, the Veteran's application to 
reopen a claim of entitlement to service connection for a low 
back disorder was denied on the basis that no new and 
material evidence had been submitted to reopen the claim.  
The Board notes that the Veteran's claim of entitlement to 
service connection for a low back disorder was previously 
denied in a rating decision in December 1998 on the basis 
that there was no evidence of any complaint, diagnosis, or 
treatment for any back condition while in service.  At the 
time of the October 2002 RO rating decision the pertinent 
evidence of record included records of VA treatment and 
private treatment by Dr. M.L.S.G.

The October 2002 RO decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition. 38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's original claim for 
service connection was for a back injury sustained in 
service.  Since the claim to reopen is based on the same 
injury as the original claim, new and material evidence is 
necessary to reopen the claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a low back disorder in 
December 2003.  The pertinent evidence received subsequent to 
the October 2002 decision includes VA treatment records, 
private treatment records from Oktibbeha County Hospital and 
Drs. C. and P., and the Veteran's statements.  The Veteran 
indicated in his December 2003 application to reopen his 
claim of entitlement to service connection for a low back 
disorder that he has had back trouble ever since service.  
While the records submitted since the prior final denial do 
not reveal any indication of any back injury in service, the 
Veteran has reported that he first experienced back pain in 
service and was treated for approximately one week for his 
back condition in service.  In addition, the Veteran has 
reported that he has had back trouble and pain since 
separation from service.  The Board notes that the Veteran is 
competent to report that he experienced back trouble and pain 
in service and that he has had back trouble and pain ever 
since separation from service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds 
that the evidence submitted since the October 2002 RO 
decision, including the Veteran's hearing testimony, is new 
in that it was not associated with the claims folder prior to 
the October 2002 RO decision and that it is material because 
it provides competent evidence of an in service injury to the 
Veteran's back and evidence of continuity of symptology since 
separation from service.  Presuming the credibility of the 
evidence solely for the purpose of determining whether the 
claim should be reopened, the Board finds that new and 
material evidence has been received.  Accordingly, the 
application to reopen the claim of entitlement to service 
connection for a low back disorder is granted.

As the claim for service connection for a low back disorder 
has been reopened the Board will not discuss whether proper 
notice regarding reopening was issued.

In reference to the duty to assist, the Board notes that in a 
remand dated in October 2007 the Board requested that the RO 
attempt to obtain any records of treatment of the Veteran 
from the 594th AAFBU TAAFLD's base hospital in Topeka, 
Kansas, from September and October 1945 and October and 
November 1946 from the National Personnel Records Center 
(NPRC) or other appropriate agency.  Review of the claims 
folder reveals that requests were made for these records from 
the NPRC and the reply indicated that clinical records prior 
to 1960 were retired to the Veteran's personnel jacket which 
was fire related.  Requests were then made for Surgeon 
General's Office (SGO) Extracts of the Veteran's service 
treatment records for September and October 1945, which were 
negative, but not for the Veteran's treatment records dated 
in October and November 1946.  The Board notes that the VA's 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii, Chapter 2, Section E.28.b. reports that SGO Extracts are 
not available for 1946.  As such, the Board is satisfied that 
the RO has substantially complied with the orders of the 
October 2007 remand for attempts to obtain the Veteran's 
service treatment records or alternate evidence.  See Dyment 
v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding 
substantial compliance); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).



ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a low back disorder has been 
presented; to this extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a low 
back disorder.  The Veteran contends that he first 
experienced pain in his back while in service and was treated 
for approximately one week in a hospital in service for his 
back condition.  The Veteran reports that he has had back 
trouble and pain since separation from service.

The Veteran's post-service treatment records reveal that the 
Veteran is diagnosed with degenerative disc change at the L3-
L4 and L4-L5, arthritic change in the articular facets at L4-
L5 and L5-S1, and scoliosis.

On remand, the Veteran should be afforded a VA examination.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran is currently diagnosed with a low 
back disorder and there is competent evidence that the 
Veteran experienced symptoms of a low back disorder in 
service and has experienced these symptoms continuously since 
separation from service.  As such, the Board finds that the 
Veteran must be afforded a VA medical examination to 
determine whether the Veteran's current low back disorder is 
related to the Veteran's reported symptoms of a low back 
condition in service and the Veteran's reported symptoms of a 
low back condition since separation from service.

Also, the Board notes that the Veteran testified at his 
hearing that he began going to VA after his private 
physician, Dr. P, died, an event which he thought occurred in 
1987.  On remand, the RO should seek clarification from the 
Veteran as to when he first was treated/assessed by VA and at 
which facility or facilities.  The RO should attempt to 
obtain any records identified by the Veteran.  

In addition, it is noted that the RO did not notify the 
Veteran of the unavailability of service treatment records, 
sick reports, and SGO extracts pursuant to 38 C.F.R. 
§ 3.159(e), which sets forth information about the notice 
that must be provided if federal records are unavailable.  
This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Veteran 
as to when he was first treated/assessed 
by VA for his low back symptoms and at 
which facility or facilities.  Attempt to 
obtain any records identified by the 
Veteran and, if those attempts fail, 
notify the Veteran and otherwise comply 
with 38 U.S.C.A. § 3.159(e).

2.  Provide notice to the Veteran of the 
unavailability of service treatment 
records, sick reports and SGO extracts 
pursuant to 38 C.F.R. § 3.159(e).  

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any low back disorder found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
consider the Veteran's reports regarding 
the onset and continuity of 
symptomatology and opine as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
low back disorder found to be present is 
related to or had its onset during 
service or is related to the Veteran's 
reported symptoms of back trouble and 
pain since service.  A rationale must be 
provided for all opinions expressed.  

4.  Thereafter, adjudicate the Veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


